Per Curiam:

The trial court held a tax deed of the defendant valid. The plaintiffs appeal. It was a compromise tax deed more than five years old. The first objection to its validity is ruled by the recent case of Gibson v. Cockrum, 81 Kan. 772, where it was held, upon a similar state of'facts, that it- will be presumed that the- purchaser was required to pay the delinquent taxes for the other years as a condition precedent to the compromise, and that they were paid when the certificate issued. The second objection is that there was no authority for the assignment because the order of the board was made on January 8, 1901, and the assignment was not actually made or the money paid until June 9, 1901. This point has likewise been determined adversely to plaintiffs. (Douglass v. Wilson, 31 Kan. 565, 568.)
We are satisfied with the decision in Baughman v. Harvey, 76 Kan. 767, holding that in a deed of this kind the words “no person bid” mean the same thing as the words “said property could not be sold.” This disposes of the remaining contention.
The judgment is affirmed.